[Cite as State v. Casler, 2021-Ohio-857.]


                                         COURT OF APPEALS
                                      ASHLAND COUNTY, OHIO
                                     FIFTH APPELLATE DISTRICT



STATE OF OHIO                                 :       JUDGES:
                                              :       Hon. Craig R. Baldwin, P.J.
        Plaintiff-Appellee                    :       Hon. W. Scott Gwin, J.
                                              :       Hon. Earle E. Wise, Jr., J.
-vs-                                          :
                                              :
RONALD L. CASLER                              :       Case No. 20-COA-025
                                              :
        Defendant-Appellant                   :       OPINION




CHARACTER OF PROCEEDING:                              Appeal from the Court of Common
                                                      Pleas Case No. 20-CRI-063




JUDGMENT:                                             Affirmed




DATE OF JUDGMENT:                                     March 19, 2021




APPEARANCES:

For Plaintiff-Appellee                                For Defendant-Appellant

CHRISTOPHER R. TUNNEL                                 MATTHEW J. MALONE
AMY R. INZINA                                         10 East Main Street
110 Cottage Street                                    Ashland, OH 44805
Ashland, OH 44805
Ashland County, Case No. 20-COA-025                                                      2



Wise, Earle, J.

       {¶ 1} Defendant-Appellant Ronald L. Casler appeals the July 8, 2020 judgment

of conviction and sentence of the Ashland County Court of Common Pleas. Plaintiff-

Appellee is the state of Ohio.

                         FACTS AND PROCEDURAL HISTORY

       {¶ 2} A recitation of the underlying facts is unnecessary for our resolution of this

appeal. On April 9, 2020, the Ashland Grand Jury returned an indictment charging Casler

with one count of rape and one count of sexual battery. Said offenses involved a minor

and were alleged to have occurred between November 27, 1995 and May 14, 1995.

       {¶ 3} On May 21, 2020, Calser withdrew his previously entered pleas of not guilty

and entered a plea of guilty to one count of sexual battery. The state dismissed the rape

charge. Following a pre-sentence investigation the trial court sentenced Casler to a five-

year prison term.

       {¶ 4} Casler filed an appeal and the matter is now before this court for our

consideration. He raises one assignment of error as follows:

                                             I

       {¶ 5} "APPELLANT WAS DENIED THE EFFECTIVE ASSISTANCE OF

COUNSEL IN VIOLATION OF THE SIXTH AND FOURTEENTH AMENDMENTS TO

THE UNITED STATES CONSTITUTION AS WELL AS ARTICLE I, SECTION 10 OF THE

OHIO CONSTITUTION, BY HIS TRIAL COUNSEL'S FAILURE TO FILE A MOTION TO

DISMISS APPELLANT'S CHARGES BASED ON THE STATE'S FAILURE TO

PROSECUTE APPELLANT WITHIN THE APPLICABLE STATUTE OF LIMITATIONS."
Ashland County, Case No. 20-COA-025                                                      3


       {¶ 6} In his sole assignment of error, Casler argues because the statute of

limitations had expired by the time the state indicted him for rape and sexual battery, his

trial counsel should have filed a motion to dismiss. We disagree.

       {¶ 7} To prevail on a claim of ineffective assistance of counsel, a defendant must

demonstrate: (1) deficient performance by counsel, i.e., that counsel's performance fell

below an objective standard of reasonable representation, and (2) that counsel's errors

prejudiced the defendant, i.e., a reasonable probability that but for counsel's errors, the

result of the trial would have been different. Strickland v. Washington, 466 U.S. 668, 687–

688, 694, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984); State v. Bradley, 42 Ohio St. 3d 136,

538 N.E.2d 373 (1989), paragraphs two and three of the syllabus. "Reasonable

probability" is "probability sufficient to undermine confidence in the outcome." Strickland

at 694, 104 S. Ct. 2052.

       {¶ 8} Before July 16, 2015, the statute of limitations for sexual battery was 20

years. On July 16, 2015, however, the statute of limitations for sexual battery increased

from 20 to 25 years. R.C. 2901.13(A)(4); 2015 H.B. No. 6. If prosecution would not have

been barred under the previous 20-year statute of limitations as of July 15, 2015, the

increase was retroactive. R.C. 2901.13(L).

       {¶ 9} In this case, the state would not have been barred under the prior statute of

limitations as of July 15, 2015. The sexual battery took place from November 27, 1995

through May 14, 1996. Using the November date, 19 years and eight months had elapsed

as of July 15, 2015. Thus, the 25-year statute of limitation applies here. Casler was

indicted on April 9, 2020, 24 years and 5 months from the time of the sexual battery, well

within the 25-year statute of limitations.
Ashland County, Case No. 20-COA-025                                                    4


       {¶ 10} Because Casler was indicted within the applicable statute of limitations, a

motion filed by counsel seeking to dismiss the charges based on charges brought outside

the statute of limitations would have been denied. Counsel's performance therefore, was

not deficient.

       {¶ 11} The sole assignment of error is overruled.

       {¶ 12} The judgment of the Ashland County Court of Common Pleas is affirmed.




By Wise, Earle, J.

Baldwin, P.J. and

Gwin, J. concur.




EEW/rw